DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FAKOORIAN et al PG PUB 2021/0051634.
Re Claims 1, 7, FAKOORIAN et al teaches UE receives a RRC from a BS including information of FDRA (a frequency resource) of a PUSCH [0062, 0104]; UE further receives a DCI including information of TDRA (a time resource) of the PUSCH [0105] wherein the DCI includes information of activating a SPS configuration which can be configure with time-frequency resource as indicated by the RRC message and the DCI for transmitting the PUSCH to the BS wherein the DCI is used for scheduling a PDSCH [0063].
Re Claims 2, 8, FAKOORIAN et al teaches a RRC configured table indicating a entries (candidate time resources) for PDSCH/PUSCH wherein each entry (one candidate time resource) as indicated TDRA (time resources) as indicated by the DCI [0063].

	Re Claims 4, 10, FAKOORIAN et al teaches RRC signaling indicates the radio resources periodicity [0060, 0062] for transmission of the PUSCH.
	Re Claims 5, 11, FAKOORIAN et al teaches DCI message indicates the periodicity wherein when the DCI activates a different SPS configuration, DCI indicates a reconfigured periodicity.
	Re Claims 6, 12, FAKOORIAN et al teaches the DCI includes an indicator for requesting activation of the FDRA (frequency resource) as indicated by the RRC message. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over FAKOORIAN et al PG PUB 2021/0051634 in view of RICO ALVARINO et al PG PUB 2020/0107356.
Re Claim 13, FAKOORIAN et al teaches uplink configured grant resources configured by the RRC [0062] also see figure 4 whereby the UE 404 further receives DCI message from BS 402 indicating [0072-0073] multiple uplink SPS configurations 
Re Claim 14, RICO ALVARINO et al teaches the PUCCH carries the UCI carrying the SR for requesting resource allocation for the data (second data) whereby based on SR received, the BS responds by sending a DCI indicating activation (the second grant) [0046]. 
	Re Claim 15, RICO ALVARINO et al teaches a TX processor 316 to support rate matching for the data (first data) [0048].
Re Claim 16, RICO ALVARINO et al teaches a controller/processor 359 to support priority handling for the data (first/second data) [0051].
	Re Claim 17, FAKOORIAN et al teaches SPS configuration (time-frequency resources) grant is configured according to a preconfigured periodicity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI HO A LEE/Primary Examiner, Art Unit 2472